Citation Nr: 0423655	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
including as secondary to an undiagnosed illness (UI) 
manifested by headaches.

2.  Entitlement to service connection for exertional dyspnea 
manifested by shortness of breath including as secondary to 
an UI.

3.  Entitlement to service connection for a thyroid 
condition, including as secondary to an UI.

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) claimed as fatigue including as secondary to 
an UI.

5.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome with osteoarthritic changes of 
the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
postoperative chondroplasty with osteoarthritic changes of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1979 and from January 1981 to June 1993.  He is shown to have 
served in the Southeast Asia Theater during the Persian Gulf 
War.

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2001, the Board remanded this case for additional 
development of the evidence and compliance with notification 
of VCAA.  

While in remand status, the record shows that in a November 
2003 rating decision, the RO granted service-connection for 
major depression (previously claimed on appeal as depression 
with sleepiness secondary to an UI.)  Such issue is no longer 
for appellate consideration since the maximum benefit sought 
on appeal has been granted in full.  

The case is once more before the Board for appellate 
consideration.

This appeal, in part, is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC., regarding the 
issues of entitlement to evaluations in excess of 10 percent, 
each, for retropatellar pain syndrome with osteoarthritic 
changes of the right knee and postoperative chondroplasty 
with osteoarthritic changes of the left knee.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has a known clinical diagnosis of tension 
headaches, which the competent medical evidence of record 
does not relate to active military service.

2.  Objective indicators or symptoms of an UI manifested by 
headaches are not found.

3.  The veteran has a known clinical diagnosis of exertional 
dyspnea, which the competent medical evidence of record does 
not relate to active military service.

4.  Objective indicators or symptoms of an UI manifested by 
shortness of breath are not found. 

5.  The probative and competent medical evidence of record 
fails to demonstrate the presence of a chronic identifiable 
thyroid disability, clinically. 

6.  Objective indicators or symptoms of an UI manifested by 
thyroid symptoms are not found.

7.  The probative and competent medical evidence of record 
fails to demonstrate the presence of CFS, clinically. 

8.  Objective indicators or symptoms of an UI manifested by 
fatigue are not found. 


CONCLUSIONS OF LAW

1.  A tension headache disorder, including on the basis of an 
UI manifested by headaches, was not incurred in or aggravated 
by active service.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

2.  Exertional dyspnea manifested by shortness of breath was 
not incurred in or aggravated by active service, to include 
as being due to or a manifestation of an UI.  38 U.S.C.A. §§ 
1110, 1113, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

3.  A thyroid disorder including on the basis of an UI, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

4.  CFS, including on the basis of an UI manifested by 
fatigue, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for 
complaints, objective findings or diagnosis of headaches, 
fatigue, or shortness of breath.  Thyroid examinations were 
silent for associated thyroid disability.  The veteran's 
obesity in service was considered nonpathological.  

Service physical examination reports dated in October 1984 
and September 1992, as well as a June 1993 separation 
physical examination report are all silent for complaints, 
objective findings or diagnosis of headaches, fatigue, 
shortness of breath or a thyroid condition.  Pertinent 
clinical evaluations were normal.  The veteran essentially 
denied having any problems with headaches, shortness of 
breath, fatigue or a thyroid disability.  

In October 1999, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He related his fatigue, shortness of breath, thyroid 
problems and headaches to UIs as a consequence of serving in 
the Gulf War.  

The pertinent postservice medical evidence includes a report 
of a VA thyroid and parathyroid disease examination report.  
It was noted that the veteran reported being tested for 
thyroid problems (presumably because of chronic weight 
problems) both in service and following service separation.  
Reportedly, all pertinent tests were within normal limits.  
It was noted that his last VA thyroid stimulating hormone 
(TSH) level was 1.27 with normal reference noted as between 
0.47 to 5.0.  It was noted that he was not on any thyroid 
therapy or treatment program.  He denied heat or cold 
intolerance.  He denied constipation.  His weight was stable.  
Current laboratory tests were normal.  TSH was normal at 
1.67.  Following an objective examination, the reported 
diagnosis was normal thyroid.  

A February 2003 VA pulmonary examination report shows the 
veteran noted having a pulmonary function test in 1995 and 
was told that he would probably have emphysema when he was 
older.  He never used cigarettes.  A chest x-ray was normal.  
Diagnosis was extertional dyspnea.  The examiner noted that 
with data obtained in this examination and other VA 
compensation and pension examinations at that time, it was 
more likely than not that the veteran's extertional dyspnea 
is not related to any specific disease entity or UI related 
to Persian Gulf War service.  

A February 2003 VA CFS examination report shows the veteran 
reported being fatigued all the time for approximately the 
last 8 years.  It had a gradual onset and it was difficult to 
state exactly when it started.  His fatigue was manifested by 
pounding heart, exertional dyspnea (not at rest) and any 
exertion.  He was not on any medications for CFS.  Following 
an objective examination the reported diagnosis reflected a 
normal examination.  

A February 2003 VA neurological examination report shows the 
veteran's headaches were diagnosed as tension headaches.  The 
examiner noted that with the data obtained on the examination 
and other VA examinations undertaken at that time that it was 
felt that the veteran's tension headaches were not secondary 
to any specific disease entity or to any UI related to 
Persian Gulf War service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R.  
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001. On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.  (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms.  (8) Signs or symptoms involving the upper or 
lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2003). 

Where the service medical records are silent for pertinent 
disability and the veteran has not provided competent 
evidence showing that his claimed disability is associated 
with service, the Board has no obligation to provide a 
medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

During the appeal period, the Board remanded this case in 
January 2001 for additional development including compliance 
with notification of VCAA and the United States Court of 
Appeals for Veterans Claims (CAVC) holding in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In April 2001, the RO 
formally notified the veteran of the VCAA of 2000 with 
respect to the issues on appeal.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Id.  No additional 
evidence was submitted and the case was returned to the Board 
for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of service 
connection for headaches, CFS claimed as fatigue, shortness 
of breath or a thyroid condition, including secondary to an 
UI.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim prior to 
November 9, 2000, the notice was provided by the RO prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Service Connection for Tension Headaches, 
including on the basis of an UI 
manifested by Headaches 

The veteran essentially contends that, since returning from 
the Persian Gulf region, he has suffered from severe 
headaches.  

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The Board also notes that service connection 
under 38 C.F.R. § 3.317 requires objective indications of a 
chronic disability that is not attributable to a known 
clinical diagnosis.

Headaches are also included in the list of symptoms of 
chronic disability resulting from an undiagnosed illness.  38 
C.F.R. § 3.317(b).  However, his headaches have been 
attributed to a known clinical diagnosis of tension headaches 
by a medical professional at a time dating many years 
following separation from active duty.  Therefore, the 
veteran is not entitled to service connection for a chronic 
disability due to an UI pursuant to 38 C.F.R. § 3.317.  
Objective indicators or symptoms of an UI manifested by 
headaches are not found.

A comprehensive review of the record shows that competent 
medical evidence demonstrates that there is no nexus or 
etiologic link between the veteran's tension headache 
disorder first demonstrated many years following separation 
from the service and any incident of active duty.  

Specifically, the Board notes that the extensive service 
medical records including multiple physical examination 
reports are silent for a complaint, objective finding or 
diagnosis referable to headaches.  Neurologic examinations 
were normal.  A physical examination report in June 1993, for 
service separation purposes, is likewise silent for any 
headache disability, however diagnosed.  The veteran denied 
having any headache problems.  

The pertinent postservice medical records are silent for any 
evidence of a chronic tension headache disability for many 
years following separation from active duty.  Significantly, 
the record is without any probative competent medical 
evidence suggesting an etiologic link or nexus between any 
headache disability, however diagnosed and the veteran's 
active duty.  

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed headache disability 
with his active service.  The CAVC has held that lay 
assertions of medical causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claim based on a 
review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a tension 
headache disability that is linked to active service on any 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tension headaches 
including secondary to an UI.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 


Service Connection for Exertional Dyspnea 
manifested by Shortness of Breath, 
including on the basis of an UI 

The veteran essentially contends that, since returning from 
the Persian Gulf region, he has suffered from shortness of 
breath.  

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The Board notes that service connection under 38 
C.F.R. § 3.317 requires objective indications of a chronic 
disability that is not attributable to a known clinical 
diagnosis.  Objective indicators or symptoms of an UI 
manifested by shortness of breath are not found.

In this case, the competent medical evidence shows that the 
veteran's complaints of shortness of breath have been 
attributed to a known clinical diagnosis of exterional 
dyspnea by a medical professional at a time dating many years 
following separation from active duty.  Therefore, the 
veteran is not entitled to service connection for a chronic 
disability due to an UI pursuant to 38 C.F.R. § 3.317.

A comprehensive review of the record shows that competent 
medical evidence demonstrates that there is no nexus or 
etiologic link between the veteran's exertional dyspnea 
disorder first demonstrated many years following separation 
from the service and any incident of active duty.  

Specifically, the Board notes that the extensive service 
medical records including multiple reports of physical 
examinations are silent for a complaint, objective finding or 
diagnosis referable to respiratory distress including 
shortness of breath.  Pulmonary examinations were normal.  A 
physical examination report in June 1993, for service 
separation purposes, is likewise silent for any 
pulmonary/respiratory disability, however diagnosed.  The 
veteran denied having any shortness of breath.  

The pertinent postservice medical records are silent for any 
evidence of exertional dyspnea for many years following 
separation from active duty.  Significantly, the record is 
without any probative competent medical evidence suggesting 
an etiologic link or nexus between any exretional dyspnea, 
and the veteran's active duty.  

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed exertional dyspnea 
disability with his active service.  The CAVC has held that 
lay assertions of medical causation do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claim based on a 
review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has exertional 
dyspnea with shortness of breath that is linked to active 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for exertional dyspnea with 
shortness of breath including secondary to an UI.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


Entitlement to service connection for a 
Thyroid Disability, including as 
secondary to an UI.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The competent and probative medical evidence, including a 
recent VA medical opinion based on a veteran's claims file 
and examination of the veteran, shows that the record lacks 
clinical findings to support the diagnosis of an identifiable 
thyroid disability in service and following separation from 
active duty.  Thyroid laboratory studies were normal.  
Moreover, objective indicators or symptoms of an UI 
manifested by thyroid symptoms are not found.

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence of a current thyroid disability with link to active 
service.  The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claim based on a 
review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a thyroid 
disability that is linked to active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a thyroid disability 
including secondary to an UI.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 


Service Connection for CFS, including on 
the basis of an UI manifested by Fatigue

The competent and probative medical evidence, including a VA 
medical opinion based on a review of the veteran's claims 
file and examination of the veteran, shows that the record 
lacks clinical findings to support the diagnosis of CFS in 
service or after service.  

Also, the competent and probative medical evidence does not 
show objective indicators to support an UI manifested by 
fatigue.  Hence, the criteria for establishing service 
connection for an UI manifested by fatigue on a presumptive 
basis due to service in the PGW are not for application.  38 
C.F.R. § 3.317(a)(1)(ii).

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings against the claim.  

Also, the Board finds the VA examination findings weigh 
against any support for service connection for CFS, including 
an UI manifested by signs or symptoms of fatigue.  McManaway 
v. West, 13 Vet. App. 60 (1999).  

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have CFS, 
including an UI manifested by signs or symptoms of fatigue, 
which has been linked to service on any basis.

The veteran presently maintains that he has CFS, including an 
UI manifested by signs or symptoms of fatigue as a 
consequence of service.  The CAVC has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the Board cannot 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has CFS that is 
linked to active service on any basis.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for service connection for 
CFS, including an UI manifested by signs or symptoms of 
fatigue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for tension headaches, 
including as secondary to an UI is denied.

Entitlement to service connection for exertional dyspnea with 
shortness of breath, including as secondary to an UI is 
denied.

Entitlement to service connection for a thyroid condition, 
including as secondary to an UI is denied.

Entitlement to service connection for CFS claimed as fatigue, 
including as secondary to an UI is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

Importantly, the Board recognizes that the issues of 
entitlement to increased evaluations for retropatellar pain 
syndrome with osteoarthritic changes of the right knee and 
postoperative chondroplasty with osteoarthritic changes of 
the left knee remain unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Also, the Board notes that the VA orthopedic examination in 
February 2003 did not comply with the Board's remand 
directives in January 2001.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that with respect to the veteran's claims of 
entitlement to increased evaluations for service-connected 
retropatellar pain syndrome with osteoarthritic changes of 
the right knee and postoperative chondroplasty with 
osteoarthritic changes of the left knee, additional 
development is required to address the extent and degree of 
severity of limitation of motion and functional loss due to 
pain on use or flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of an increased evaluation 
based on functional loss due to pain on use or flare-ups with 
limitation of motion of the knees is proper.

Accordingly, the veteran should be afforded a thorough VA 
orthopedic examination with an opinion as to the presence or 
absence of objective evidence including accentuated pain on 
manipulation and use, swelling on use, characteristic 
callosities and extent and degree of severity of limitation 
of motion and functional loss due to pain on use or flare-
ups.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1991); Hyder v. Derwinski, 1 
Vet. App. 221, 223 (1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of 
retropatellar pain syndrome with 
osteoarthritic changes of the right knee 
and postoperative chondroplasty with 
osteoarthritic changes of the left knee.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

The examiner must report the active range 
of motion of both knees in degrees of arc 
with an explanation as to what is the 
normal range of motion of knee flexion 
and extension.

It is requested that the examiner address 
the following medical issues: 

(a) Does the service-connected right or 
left knee disability involve only the 
joint structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected right or 
left knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected knee disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
or left knee disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right or left knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report(s) and 
required medical opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  See Stegall, 
supra.

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to increased evaluations for 
retropatellar pain syndrome with 
osteoarthritic changes of the right knee 
and postoperative chondroplasty with 
osteoarthritic changes of the left knee 
should be readjudicated and in so doing 
document the consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2003), 
and all pertinent CAVC decisions 
including DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC). The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claims for increased 
evaluations.  38 C.F.R. 3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



